Exhibit 10.6

STATE OF NEW JERSEY

OFFICE OF THE ATTORNEY GENERAL

DEPARTMENT OF LAW & PUBLIC SAFETY

NEW JERSEY BUREAU OF SECURITIES

P.O. Box 47029

Newark, New Jersey 07101

(973) 504-3600

 

    :          :      IN THE MATTER OF   :      CONSENT ORDER   :     
PRUDENTIAL SECURITIES Incorporated.   :      n/k/a PRUDENTIAL EQUITY GROUP, LLC
  :        :        :               

Pursuant to the authority granted to the Chief of the New Jersey Bureau of
Securities (“Bureau”) by the Uniform Securities Law (1997) N.J.S.A. 49:3-47 et
seq. (the “Securities Law”), and after investigation and review and due
consideration of the facts and statutory provisions set forth below, the Bureau
Chief has determined that Prudential Securities, Incorporated (“PSI” or the
“Respondent”) shall pay disgorgement in the amount of $270 million as part of a
joint administrative settlement. Payment of this amount pursuant to an order
issued in a related Securities and Exchange Commission proceeding (the “SEC
Final Order”) shall be deemed payment in satisfaction of this Consent Order.
Respondent through counsel (Neal E. Sullivan, Esq. of Bingham McCutchen LLP
appearing) now in the interest of avoiding the cost and inconvenience of formal
judicial or administrative proceedings, desires to resolve this matter and
consent to the form and entry of this order.

 

Page 1 of 29



--------------------------------------------------------------------------------

WHEREAS, the Bureau is the State agency with responsibility to administer the
Securities Law; and

WHEREAS, N.J.S.A. 49:3-68 provides the Bureau Chief with investigative authority
necessary to determine whether there exists a violation of the Securities Laws;
and

WHEREAS, PSI is a broker-dealer registered in the State of New Jersey; and

WHEREAS, the Bureau has conducted an investigation into the fraudulent trading
activities of certain PSI agents in connection with the purchasing, exchanging,
and redeeming of mutual funds on behalf of their clients and discovered evidence
that PSI failed to supervise the agents; and

WHEREAS, PSI is continuing to cooperate with the Bureau’s ongoing investigation
into the activities of the agents and others, by responding to inquiries,
providing documentary evidence and other materials, and providing the Bureau
with access to facts relating to the investigation, books and records, and
personnel; and

WHEREAS, N.J.S.A. 49:3-67 authorizes the Bureau Chief from time to time to issue
such orders as are reasonably necessary to carry out the provisions of the
Securities Law; and

WHEREAS, the Bureau Chief believes that the sanctions imposed herein are in the
public interest, for the protection of investors and consistent with the policy
and purposes intended by the Securities Laws, as provided in N.J.S.A. 49:3-67(b)
thereof; and

 

Page 2 of 29



--------------------------------------------------------------------------------

WHEREAS, PSI admits the jurisdiction of the Bureau, neither admits nor denies
the Bureau’s allegations, and solely for the purposes of this consent order,
prior to a hearing on the allegations in the consent order and without an
adjudication of any issue of law or fact, consents to the entry of this consent
order and voluntarily agrees:

 

  a. To waive its opportunity for hearing on the allegations in the consent
order after reasonable notice within the meaning of N.J.S.A. 49:3-58(c) (2); and

 

  b. To not seek judicial review of, or otherwise challenge or contest, the
validity of this consent order; and

WHEREAS, this consent order concludes the investigation by the Bureau and any
civil or administrative action that could be commenced under the Securities Law
on behalf of the State of New Jersey as it relates to seeking civil monetary
penalties or other relief against PSI for market timing-related activities.1

WHEREAS, the Bureau Chief makes the following findings:

BACKGROUND

1. This matter concerns a fraudulent market timing scheme perpetrated by agents
of PSI whose business involved market

 

--------------------------------------------------------------------------------

1 The findings made herein are not binding on Respondent or any other Prudential
Financial entity in any other forum.

 

Page 3 of 29



--------------------------------------------------------------------------------

timing to defraud at least fifty mutual funds and their long term shareholders.
Beginning in at least September 1999 and continuing through at least June 2003
(the “Relevant Period”), the agents used deceptive trading practices to conceal
their identities, and those of their customers, to evade mutual funds’
prospectus limitations on market timing. These practices included the use of
multiple identifying numbers (known as Financial Advisor, or “FA” numbers) and
multiple customer accounts; the use of accounts coded as confidential in PSI’s
systems; and the agents’ use of “under the radar” trading to avoid notice by
mutual funds. Typically, mutual funds screened for market timing trades only
above a designated dollar amount. The practice of “under the radar” trading
refers to the agents’ splitting of one trade into numerous smaller ones to avoid
detection by mutual funds.

2. As early as the fourth quarter 1999, several mutual fund companies identified
the agents’ use of deceptive trading practices and notified PSI of the agents’
conduct. In May 2002, PSI itself determined that its top-producing agent used
deceptive trading practices to avoid notice by mutual funds. Throughout the
Relevant Period, PSI received hundreds of notices from mutual fund companies
that identified the agents’ conduct and asked PSI to take steps to curtail their
deceptive market timing practices.

3. Despite PSI’s increasing awareness of the agents’ fraudulent market timing
practices, PSI elected to continue the business of market timing. Rather than
discipline or sanction any of the agents or even curtail their ability to open
additional

 

Page 4 of 29



--------------------------------------------------------------------------------

accounts for their market timing customers, PSI failed to prevent their conduct
from continuing and actually began to track the agents’ gross revenues. In 2001,
for example, the agents generated more than $16 million in gross commission
revenues for PSI, most of which was in danger of being eliminated had PSI phased
out market timing at that time. Similarly, the agents generated approximately
$23 million in gross commission revenues in 2002, and continued to generate
comparable revenues throughout the Relevant Period.

4. PSI’s policies and procedures were ineffective in curtailing the agents’
fraud and were largely not enforced. Even in situations where PSI purportedly
enforced any of these policies, PSI senior officers undermined them by granting
exceptions for PSI’s largest producing agents. Additionally, PSI repeatedly
failed to deprive the agents of their inappropriate use of hundreds of FA
numbers, even though the use of multiple FA numbers was the primary means by
which the agents carried out their fraud. PSI finally issued a market timing
policy in January 2003, but PSI did not fully enforce procedures in that policy
to curtail the agents’ scheme.

FINDINGS OF FACT

5. Market timing includes frequent buying and selling of shares of the same
mutual fund or buying or selling of mutual fund shares in order to exploit
inefficiencies in mutual fund pricing. Though not illegal per se, market timing
can harm mutual

 

Page 5 of 29



--------------------------------------------------------------------------------

fund shareholders because it can dilute the value of their shares, if the market
timer is exploiting pricing inefficiencies, or disrupt the management of the
mutual fund’s investment portfolio and can cause the targeted mutual fund to
incur costs borne by other shareholders to accommodate frequent buying and
selling of shares by the market timer.

6. Beginning in the late 1990s, many mutual funds determined that market timing
harmed their long-term shareholders. As a result, they began to monitor market
timing in their funds’ shares and imposed restrictions on excessive trading.
Such restrictions limited the number of trades that an account holder could
place in a fund’s shares and often were set forth in the funds’ prospectuses.
Many funds monitored trading activity to detect any violations of these
prospectus limitations.

7. Most mutual funds received trade instructions from PSI through the National
Securities Clearing Corporation (“NSCC”). NSCC is a centralized trade clearance
and settlement system that linked the agents, PSI, and virtually all mutual fund
companies. To place trades that were transmitted through NSCC, the agents were
required to identify their FA number and a customer account to mutual funds on
trade tickets. PSI appended additional information to the agents’ orders and
transmitted the transactions through NSCC to the mutual fund companies.

8. Some mutual funds screened for excessive short-term trading by reviewing FA
and customer account numbers that the

 

Page 6 of 29



--------------------------------------------------------------------------------

agents transmitted to them via NSCC. Some also monitored for excessive
short-term trading by trade size and principal amount and by the branch code
attached to a trade. Typically, if a fund concluded that a shareholder had
violated its exchange limitations, the fund would attempt to prevent, or “block”
additional trades in a fund or fund family by that shareholder. If a fund
determined that a particular PSI agent or shareholder had violated its exchange
limitations, the fund would send a “block letter” to PSI. Block letters varied
but generally notified PSI of the mutual fund’s intention to block the agent or
customer’s transaction and often asked PSI to take steps to preclude a
particular agent or customer account from engaging in additional trades in a
particular fund or fund family.

9. Because these mutual funds monitored for excessive trading by FA number
and/or customer account number, the agents altered their use of these numbers to
defraud these funds and the funds’ long-term shareholders. By altering their use
of these numbers, the agents tricked mutual fund companies into accepting trades
that the funds otherwise would have rejected.

The Agents’ Deceptive Conduct

10. During the Relevant Period, the agents engaged in a fraudulent scheme to
circumvent blocks imposed by mutual funds on their trading privileges. The
agents’ scheme worked as follows. The agents’ customers, typically hedge funds,
asked the agents to purchase and sell mutual funds on a short-term basis on
their behalf. The agents, however, knew that mutual funds tracked their

 

Page 7 of 29



--------------------------------------------------------------------------------

trades by FA number and customer account number, and they knew that if they
placed short-term mutual fund trades for their customers using a single FA or
account number, the mutual funds would likely determine the number of trades was
excessive and would block any further trades by them.

11. The agents, therefore, devised a scheme to conduct their customers’ trading
using dozens of customer accounts, often established under fictitious names, and
multiple FA numbers to make it difficult for mutual funds to identify their
customers’ market timing. When the mutual funds succeeded in blocking certain FA
numbers or customer accounts from further trading, the agents then used other FA
numbers and customer accounts that had not yet been blocked to evade the funds’
restrictions and continue to trade.

The Boston Agents

12. For example, one group of PSI agents based in its Boston, Massachusetts
branch office (the “Boston Agents”) repeatedly used these deceptive practices to
defraud mutual funds throughout the Relevant Period. The Boston Agents consisted
of a group of three PSI agents and several assistants. The group had five
customers for whom it placed market timing trades, each of whom acted on behalf
of one or more hedge funds. During the Relevant Period, PSI received
approximately $8 million from the Boston Agents’ market timing activities, of
which group members received approximately $4.6 million. As a result of this
business, the head of the group quickly rose to become one of PSI’s top
producers.

 

Page 8 of 29



--------------------------------------------------------------------------------

13. Many of the mutual funds in which the Boston Agents traded screened for
market timing trades by FA and customer account numbers. Many fund companies
sent notices to PSI that complained that the group’s trades had violated
prospectus limitations. Some mutual funds announced steps they had taken to
preclude the Boston Agents from further trading while others asked that PSI take
steps to block further trades by the group in the fund.

14. During the Relevant Period, the Boston Agents used at least thirteen FA
numbers and hundreds of customer accounts (for what were, in reality, only five
customers) to circumvent these blocks and preclude new blocks. The Boston
Agents’ use of these devices in connection with market timing allowed group
members to continue to place trades in funds that had taken steps to preclude
them from further trading. This scheme created the impression that transactions
originated from many agents and represented many different customers. In fact,
what appeared to the mutual funds to be thousands of separate transactions
submitted by many agents for many unrelated customers was actually a systematic
pattern of market timing by group members on behalf of their five hedge fund
customers.

The Garden City Agent

15. Another PSI agent based in its Liberty Plaza and Garden City, New York
branch offices (the “Garden City Agent”)

 

Page 9 of 29



--------------------------------------------------------------------------------

used these same deceptive practices to defraud mutual funds throughout the
Relevant Period. The Garden City Agent headed a team of agents and assistants,
although he very rarely reported to work at any PSI location. He had five
customers for whom he placed market timing trades, each of whom acted on behalf
of one or more hedge funds. During the Relevant Period, PSI received
approximately $9.8 million from the Garden City Agent’s market timing activities
(of which the Garden City Agent received approximately $4.7 million). The Garden
City Agent was the top producing agent at PSI throughout the Relevant Period.

16. Like the Boston Agents, the Garden City Agent traded in mutual funds that
screened for market timing by FA and customer account number. During the
Relevant Period, approximately fifty mutual funds complained to PSI about the
Garden City Agent’s trading activity. Many mutual funds specifically identified
to PSI his use of deceptive trading strategies to evade blocks the fund
companies had imposed.

17. To evade these blocks, the Garden City Agent maintained 49 different FA
numbers and hundreds of customer account numbers (for what were, in reality,
only five customers). His use of these devices to market time created the
impression that the trades originated from many agents and many customers. By
shifting trades from one FA number to another, or from one customer account to
another, the Garden City Agent concealed his identity and was able to place
trades in mutual funds where PSI previously had blocked his trading under his
other FA numbers and accounts.

 

Page 10 of 29



--------------------------------------------------------------------------------

The Special Accounts Agents

18. Another group of PSI agents based in a New York office known within PSI as
“Special Accounts” (the “Special Accounts Agents”) also used deceptive practices
to defraud mutual funds throughout the Relevant Period. The Special Accounts
Agents consisted of a group of two PSI agents and several assistants. The group
had three customers for which it placed market timing trades. During the
Relevant Period, PSI received approximately $6.5 million from the Special
Accounts Agents’ market timing activities, of which group members received
approximately $2.5 million. As a result of this business, the heads of the group
quickly achieved membership in PSI’s Chairman’s Club, a select group consisting
of the largest producing agents within the firm.

19. Like the Boston Agents and the Garden City Agent, the Special Accounts
Agents knew that most mutual funds identified excessive trading by FA and
customer account number. They also understood that mutual funds screened for
market timing by reviewing only those trades at or exceeding certain dollar
amounts. The Special Accounts Agents used at least 20 FA numbers and hundreds of
customer accounts (for what were, in reality, only three customers) to avoid
detection by mutual funds. The Special Accounts Agents also used “under the
radar” trading to disguise their customers’ trading in funds that previously had
taken steps to stop them. The agents’ use of these devices in

 

Page 11 of 29



--------------------------------------------------------------------------------

connection with market timing deceived mutual funds into accepting trades they
otherwise would have rejected. Like the Boston Agents and the Garden City Agent,
their scheme perpetuated the impression that transactions originated from many
agents and represented many different customers.

PSI Failed to Prevent the Agents From Obtaining Multiple Identification and
Customer Account Numbers

20. PSI failed to prevent the agents from obtaining several different forms of
identifying numbers. Consequently, the agents used these numbers to perpetrate
their scheme to defraud. When agents began their employment with PSI, PSI
assigned them an FA number. The agents used FA numbers to open customer
accounts, execute trades, and track their commissions. When agents worked as a
team to service common customers, PSI provided “Joint” numbers. Joint numbers
ostensibly represented a commission split between two or more agents. Here, the
agents acquired and used Joint numbers for improper purposes. The numbers were
not used to split commissions, but rather to facilitate the agents’ ability to
trade after their other agent identifying numbers had been blocked from trading.
PSI also provided the agents with “Also” numbers. The purported purpose of
“Also” numbers was to allow the agents’ customers to access only those portions
of a given agent’s portfolio that belonged to that customer or to provide
certain customers with commission discounts. The agents, however, used Also
numbers improperly in the same manner as they used FA and Joint Numbers – to
circumvent blocks that had been imposed on

 

Page 12 of 29



--------------------------------------------------------------------------------

their other FA numbers. Indeed, at least one mutual fund became so frustrated by
its inability to identify the agents that it threatened to curtail the trading
privileges of all agents within a PSI branch to remedy the conduct.

21. Each of the agents maintained numerous FA, Joint, and Also numbers, and used
these numbers interchangeably to execute trades for their customers. For
example, the Boston Agents used 13 identifying numbers to place market timing
trades and the Garden City Agent used 49 identifying numbers. When one of the
agent’s FA, Joint, or Also numbers was blocked from trading by a particular
mutual fund, he used another number assigned to him to place the trade in that
fund. Although each joint number ostensibly represented a unique commission
split, in fact each team of agents split commissions from mutual fund purchases
according to a single ratio, irrespective of which agent identifying number was
used to enter the trade.

22. PSI failed to prevent the agents from opening hundreds of customer account
numbers. The agents’ customers maintained multiple accounts with PSI, many of
which bore fictitious names that had no relation to the actual customer’s name.
The agents used these customer accounts interchangeably to execute trades. When
one customer account was blocked from trading by a particular mutual fund, the
agents substituted another account for that same customer to place the trade for
that customer, thereby creating the appearance that the trade originated from
another customer.

 

Page 13 of 29



--------------------------------------------------------------------------------

23. PSI failed to prevent the agents from obtaining accounts for their customers
that were coded as “Confidential.” Confidential accounts did not identify the
beneficial owner of the account on the transaction data provided to the mutual
funds. Although such a designation could have a legitimate purpose, here the
agents used Confidential accounts improperly to impede the mutual funds’ ability
to identify which PSI agent or customer was market timing their funds.

24. PSI also failed to prevent the agents from obtaining customer account
numbers with multiple branch identifiers. Typically, agents located in one PSI
branch office had customer accounts that had a prefix used to identify the
branch location. Here, the agents established accounts for their hedge fund
customers using multiple branch codes, which effectively impeded the mutual
funds’ ability to identify the particular PSI office location, as well as agent,
that was market timing their funds. The agents used branch identifiers
improperly as another mechanism to conceal their identities and the identities
of their customers to mutual funds.

PSI Received Notifications of the Agents’ Deceptions

25. During the Relevant Period, mutual fund companies sent more than a thousand
letters and emails to PSI concerning market timing by the agents. Many of these
communications asked PSI to take steps to stop further trading by a particular
customer account or FA number. Others expressly notified PSI that the agents
used deceptive trading practices to continue placing market timing trades.

 

Page 14 of 29



--------------------------------------------------------------------------------

26. High level officers of PSI were aware during the Relevant Period that mutual
funds were accusing the agents of using deceptive practices to evade the mutual
funds’ attempts to block the agents’ market timing trades. For example, an
individual who joined PSI in 1997 and rose to become the chief administrator of
PSI’s Private Client Group (“PCG”) in January 1999, then to become executive
director of PCG in November 2000, and finally to president of PCG in December
2002 (“the Senior Officer”) received repeated notices of wrongdoing by the
agents throughout the Relevant Period, but did not take adequate steps to stop
the agents’ fraud. Among other things, the Senior Officer received the following
indications that the agents were committing fraud. In some cases, certain other
senior managers or high level officers of PSI also received notices that the
agents were committing fraud.

27. On November 21, 1999, a senior executive in the PSI Mutual Fund Operations
division forwarded to the Senior Officer a string of emails concerning a
complaint from a mutual fund complex that the Garden City Agent had evaded a
block on two of his accounts by simply opening new accounts. Among other things,
the email stated:

It appears that [the Garden City Agent] circumvented this restriction by
requesting new BIN [account] #s and fund accounts be established, funded by
transferring shares into

 

Page 15 of 29



--------------------------------------------------------------------------------

these new accounts on 11/8/99. Subsequently on 11/10/99, an exchange out of the
money fund into our stock funds was processed, beginning market timing again.

The cover email commented, “[T]his seems to be a serious matter that will only
get worse.”

28. On January 19, 2000, the manager of PSI’s Mutual Fund Operations division
forwarded to the Senior Officer an email from another mutual fund complex
complaining that a member of the Boston Agents had evaded a trading restriction
by opening a new account, stating:

It appears that [the member] set up another account in December for the same
client we restricted on 11/22.

29. On March 30, 2001, the head of PCG risk management sent to the Senior
Officer an email that attached a letter from another mutual fund complex
complaining that “excessive trading activity” by PSI agents in its mutual funds
“has become detrimental to both the funds and shareholders of the funds
involved.” The letter described the tactics used by PSI agents to avoid having
their trades canceled as follows:

Since trade cancellation began on February 26th, 2001, we have noticed several
types of reactions by Prudential Financial Advisors in order to circumvent our
attempts to terminate excessive trading. Originally, your Financial Advisors
established new identification numbers so that they would not be recognized as a
repeat offender. Secondly, Financial Advisors would transfer a fund(s)

 

Page 16 of 29



--------------------------------------------------------------------------------

position from account to account, in order to disguise their identity. Lastly,
your Financial Advisors have attempted to reduce the dollar amount of the
exchange orders while simultaneously increasing the number of exchanges (in the
same fund and account) in the hopes of not being identified.

30. On June 28, 2001, the Senior Officer received an email from the manager of
the Special Accounts branch warning him that the Special Accounts Agents were
obtaining multiple FA numbers in order to conduct their market timing, stating
that:

We will have an issue soon with joint FA numbers: in order to get around the MF
[mutual fund] timing issue they are starting to request 99/01 split numbers with
their junior partners to help them get around being shut down by some MF
companies on timing.

31. On April 4, 2002, the manager of PSI’s Mutual Funds Operations division sent
an email to other senior managers forwarding an email from another mutual fund
complex complaining that certain PSI agents were using multiple accounts and FA
numbers to evade restrictions on their market timing. The email stated:

What we have seen scares us. It appears certain representatives are changing
account registrations, tax id numbers, and branch and rep numbers in an effort
to time the [mutual fund complex’s] funds. All of these accounts have been
stopped, but each day “new” ones pop up.

 

Page 17 of 29



--------------------------------------------------------------------------------

When the PSI chief compliance officer saw the above email, he showed it to the
Senior Officer. The head of PCG risk management also discussed the email with
the Senior Officer.

32. On April 29, 2002, the Senior Officer met with an internal PSI working group
that had been analyzing market timing issues. The group described for the Senior
Officer the mutual fund companies’ restrictions on excessive trading, the fund
companies’ block letters to PSI, and the deceptive trading strategies used by
certain PSI agents, including multiple accounts and FA numbers.

33. On at least two occasions in May 2002, an employee of PSI’s risk management
division detailed for the Senior Officer several deceptive practices used by the
Garden City Agent. The employee’s analysis noted that in one 37-day period, the
Garden City Agent had 19 different mutual fund companies request that accounts
under the agent’s control, or the agent as an FA, be blocked from their funds.
The analysis concluded that the Garden City Agent had circumvented these
requests by changing his FA number to an Also or Joint Number to avoid detection
by the fund, or by changing customer account numbers and moving the assets from
the blocked account to a newly established account.

34. On February 5, 2003, the director of strategic planning at PCG sent the
Senior Officer (then the President and most senior officer of PCG) a string of
emails from another mutual fund complex complaining that certain PSI agents were

 

Page 18 of 29



--------------------------------------------------------------------------------

using multiple customer accounts and FA numbers for market timing. One of the
emails stated:

I have spoken to these reps a few times over the past several months about
stopping their timing activity to no avail. Over the past several months, we
have placed stops on 325 of their accounts as of 11/30/02 and continue to add
accounts daily. We see new accounts/rep id combinations being opened and have
determined that we are not able to continue chasing them within our funds. We
feel our only course of action to protect our fund shareholders is to prohibit
the attached list of reps from doing business with [our funds].

Another email in the string stated:

These reps have multiple rep ids and have continued to add new ones as we block
the ids within the NSCC trading system for our fund complex… These reps created
close to $3 billion in exchanges last year with $75 million of assets during a
time in which we placed stops on 350 of their accounts.

The director of strategic planning added his own warning to the Senior Officer:

I just wanted to give you a heads up on an issue that is sure to reach your desk
in the next day or two. As you can see from the attached string of notes, the
senior leadership team at [a mutual fund complex] are completely frustrated with
some of the tactics/strategies of FA’s [the

 

Page 19 of 29



--------------------------------------------------------------------------------

Garden City Agent and the Boston Agents]. Previous attempts to curtail timing
activity in the [mutual fund complex’s] funds by blocking account activity have
been thwarted by the establishment of additional FA numbers. It appears that
[the mutual fund complex] is now making overtures that continued activity of
this nature will threaten the relationship between Prudential and the fund
company.

35. On February 11, 2003, a PCG risk officer sent an email to the Senior Officer
(then the President and most senior officer of PCG) that forwarded an email from
the Garden City branch manager about the Garden City Agent’s market timing
business. The branch manager questioned the effectiveness of the Mutual Fund
Operations division’s internal blocking system and raised several other concerns
about the Garden City Agent’s activities:

Blocking of individual accounts by fund companies is extremely shortsighted in
consideration of the fact that each “entity” maintains multiple accounts with
our Firm. There have been repeat offenses, at least in spirit… Fund companies
have been mislead as to the identity of the FA’s of record… Recently, [a mutual
find company] was provided with information which was at best misleading to
effect the removal [of] a block.

[T]here is frequent journaling of funds between accounts. At the present time,
[the Garden City Agent and an assistant] either have or have had a total of 48
FA #’s including single, joint and also numbers.

 

Page 20 of 29



--------------------------------------------------------------------------------

PSI’s Procedures to Limit Market Timing Were Ineffective

36. Although PSI senior officers issued policies and procedures ostensibly
designed to proscribe the agents’ conduct, these policies and procedures were
ineffective in scope and were never fully enforced. Moreover, even in situations
where these policies and procedures purportedly were enforced, PSI senior
officers undermined them by granting exceptions for its largest producing
agents. As a result, the agents’ deceptions continued even after these policies
and procedures were promulgated.

PSI’s June 2002 Procedure Concerning Issuance of FA Numbers

37. In June 2002, PSI instituted a procedure concerning the issuance of FA
numbers, in a purported effort to hinder the agents’ ability to obtain “Joint”
numbers and “Also” numbers to evade limitations on market timing (the “June 2002
Procedure”). The June 2002 Procedure provided, simply, that requests for “Joint”
and “Also” numbers would require a documented business request and a PSI
Regional Business Manager’s approval. The June 2002 Procedure failed to preclude
the agents from misusing previously issued Joint and Also numbers to evade
blocks imposed by mutual fund companies. Indeed, the Garden City Agent obtained
12 new Joint and Also numbers just days before the procedure took effect,
purportedly to assist him in transferring customer accounts from one PSI branch
office to another. The June 2002 Procedure also did not subject the agents to
any form of discipline or sanction if they continued to use Joint and Also
numbers to evade blocks in violation of its terms.

 

Page 21 of 29



--------------------------------------------------------------------------------

PSI’s January 2003 Market Timing Policy

38. After protracted discussion involving PSI senior officers and attorneys
during the Fall of 2002, PSI issued a market timing policy on January 8, 2003
(the “Market Timing Policy”). PSI considered, and rejected, defining market
timing in the Market Timing Policy as a certain number of trades because of
concerns that doing so would have had too great an impact on the agents’
revenues. PSI also rejected an absolute prohibition on the business of market
timing. Instead, the Market Timing Policy provided that “inappropriate timing
activities [would] continue to be monitored” by mutual fund companies and not by
PSI itself.

39. Unlike other PSI policies concerning market timing, the Market Timing Policy
expressly provided for the imposition of sanctions, including termination of
employment, for the agents’ use of “manipulative techniques” to evade mutual
fund trading restrictions. Any imposition of sanctions was to be decided by a
committee consisting of members of PSI’s Legal, Compliance, and Risk Management
divisions. Despite notifications of continuing deceptive practices received by
PSI after it issued the Market Timing policy, PSI did not form this committee
and failed to take action against any of the agents to stop their use of
“manipulative techniques” to market time.

40. The Market Timing Policy also provided that, in the event a mutual fund
company asked PSI to block any one of a agent’s FA numbers, all numbers
belonging to the agent similarly would be blocked from trading. However, PSI
senior officers

 

Page 22 of 29



--------------------------------------------------------------------------------

determined not to implement this critical aspect of the Market Timing Policy. In
fact, despite the policy’s clear language, PSI interpreted mutual fund block
requests after it issued the Market Timing Policy in the same manner as it had
previously – as narrowly as possible, blocking only the specific FA number or
customer account number identified by mutual fund block requests. Thus, even
after issuance of the Market Timing Policy, the agents were able to continue
their fraudulent scheme of switching to unblocked FA numbers or customer
accounts to evade blocks imposed by mutual fund companies.

PSI Profited From the Agents’ Deceptive Acts

41. PSI identified the agents as early as 2000 and monitored their revenues and
ranks within PSI throughout the Relevant Period. PSI’s Mutual Funds Operations
division, which processed the agents’ trades in mutual funds, monitored the
agents’ activity because their rapid trading required the dedication of
additional staff within the department to process the trades and strained PSI’s
trade processing and settlement systems.

42. In 2000, PSI began to track each quarter the gross commission revenues
generated by the agents. PSI prepared these reports to determine the amount of
income that would possibly be reduced if PSI determined to eliminate market
timing as a business. In 2001, for example, the agents generated more than $16
million in gross commission revenues for PSI, most of which would have been
eliminated had PSI phased out market timing at

 

Page 23 of 29



--------------------------------------------------------------------------------

that time. Similarly, the agents generated approximately $23 million in gross
commission revenues for 2002, and received another $10 million in gross
commission revenues during the first half of 2003.

43. As PSI senior officers became increasingly aware of the agents’ use of
deceptions, PSI elected to continue the business of market timing. Indeed, some
of PSI’s senior officers were aware that the June 2002 Procedure concerning the
issuance of multiple FA numbers and the January 2003 Market Timing Policy were
wholly ineffective at eradicating the agents’ deceptions and the agents and
their hedge fund customers continued this activity. During the Relevant Period,
the agents generated approximately $50 million in gross revenues as a result of
this conduct.

CONCLUSION OF LAW

Solely for the purpose of this consent order and without admitting or denying
the findings of fact, PSI consents to the following:

 

  1. PSI failed to reasonably supervise its agents in violation of its duty
under N.J.S.A. 49:3-58(a)(2)(xi) to establish or enforce reasonable supervisory
procedures for detecting and preventing the deceptive market timing practices
described herein;

 

Page 24 of 29



--------------------------------------------------------------------------------

ORDER

THEREFORE, it is, on this, 28 day of August, 2006, hereby ORDERED that:

 

  1. PSI shall disgorge $270 million, payable to the United States Securities
and Exchange Commission or as it otherwise directs as part of a joint
administrative settlement.

 

  2. PSI shall CEASE AND DESIST from violating the Uniform Securities Law
(1997), L. 1997, c.276, N.J.S.A. 49:3-47 et seq.

 

  3. PSI retain an Independent Distribution Consultant subject to the following
provisions:

 

  a. Respondent shall retain, within 60 days of the entry of this consent order,
the services of an independent distribution consultant (“Independent
Distribution Consultant”) acceptable to the staff of Bureau.

 

  b. Respondent shall be responsible for all costs and expenses associated with
the development and implementation of the Distribution Plan, including such
costs as further detailed in the SEC Final Order.

 

  c. Respondent shall cooperate fully with the Independent Distribution
Consultant to provide all information requested for its review, including
providing access to its files, books, records, and personnel.

 

  d.

The Independent Distribution Consultant shall develop a proposed Distribution
Plan for the Distribution of

 

Page 25 of 29



--------------------------------------------------------------------------------

 

the total disgorgement ordered in the SEC Final Order and this consent order,
and any interest or earnings thereon, according to a methodology developed in
consultation with and acceptable to the staff of the Commission and the Bureau.

 

  e. The Independent Distribution Consultant shall simultaneously submit to
Respondent and the Bureau the proposed Distribution Plan no more than 180 days
after the entry of this consent order.

 

  f. The proposed Distribution Plan developed by the Independent Distribution
Consultant shall be binding unless, within 210 days after the date of entry of
this order, Respondent, the staff of the SEC or the Bureau advises, in writing,
the Independent Distribution Consultant of any determination or calculation from
the Distribution Plan that it considers to be inappropriate and states in
writing the reasons for considering such determination or calculation
inappropriate.

 

  g. With respect to any calculation with which Respondent or the staff of
Bureau do not agree, such parties shall attempt in good faith to reach an
agreement within 240 days of the entry of this consent order. In the event the
Respondent and the Bureau staff are unable to agree on an alternative
determination or calculation, the determinations of the Independent Distribution
Consultant shall be included in the proposed Distribution Plan.

 

Page 26 of 29



--------------------------------------------------------------------------------

  h. Within 285 days of the entry of this consent order, the Independent
Distribution Consultant shall submit the proposed Distribution Plan for the
administration and distribution of disgorgement funds to the staff of the
Commission and to the Bureau. The Independent Distribution Consultant shall take
all necessary and appropriate steps to administer the final plan for
distribution of disgorgement funds in accordance with the terms of the approved
Distribution Plan.

 

  i.

For the period of the engagement and for a period of two years from completion
of the engagement, the Independent Distribution Consultant shall not enter into
any employment, consultant, attorney-client, auditing, or other professional
relationship with Respondent, or any of its present or former affiliates,
directors, officers, employees, or agents acting in their capacity as such. Any
firm with which the Independent Distribution Consultant is affiliated in
performance of his or her duties under this consent order, or of which he/she is
a member, and any person engaged to assist the Independent Distribution
Consultant in the performance of his/her duties under this consent order, shall
not, without prior written consent of the Bureau, enter into any employment,

 

Page 27 of 29



--------------------------------------------------------------------------------

 

consultant, attorney-client, auditing or other professional relationship with
Respondent, or any of Respondent’s present of former affiliates, directors,
officers, employees, or acting in the capacity as such for the period of the
engagement and for a period of two years after the engagement.

 

  j. For good cause shown, the Bureau may alter any of the procedural deadlines
set forth above.

 

  4. PSI shall cooperate fully and in good faith with the Bureau in any
investigation or litigation by the Bureau relating to the allegations in this
consent order. Such cooperation will include, but is not limited to, voluntarily
making employees available for interviews and/or testimony, producing business
and other records within its possession, custody, and/or control in a timely
manner as requested by the Bureau, and providing other non-privileged
information obtained by PSI in connection with its own investigation. PSI will
bear the cost of producing documents, information, and/or witnesses requested by
either the Attorney General or the New Jersey Bureau of Securities.

 

  5.

This consent order, the SEC Final Order, the NASD Administrative Waiver &
Consent, the Stipulation and Consent issued by the New York Stock Exchange and
the order of any other State in related proceedings against PSI shall not be a
ground to deny, suspend or revoke the broker-dealer, agent, investment adviser
or investment adviser

 

Page 28 of 29



--------------------------------------------------------------------------------

 

representative registration of any Covered Person pursuant to N.J.S.A. 49:3-58,
shall not be a ground of denial or revocation of the transactional or securities
exemptions from registration in N.J.S.A. 49:3-50, and shall not be a ground to
issue a stop order denying effectiveness to, or suspending or revoking the
effectiveness of, any securities registration statement pursuant to N.J.S.A.
49:3-64.

THE PARTIES CONSENT TO THE FORM, CONTENT, AND ENTRY OF THIS CONSENT ORDER ON THE
DATES UNDER THEIR RESPECTIVE SIGNATURES.

 

FOR THE BUREAU OF SECURITIES: By:  

/s/ Franklin L. Widmann

  Franklin L. Widmann   Chief, Bureau of Securities   Dated this 28 day of
August, 2006. FOR PRUDENTIAL EQUITY GROUP, LLC: By:  

/s/ Kenneth Y. Tanji

  Kenneth Tanji   Senior Vice President   Dated this 23 day of August, 2006.

 

Page 29 of 29